DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 3/25/2022. Claims 1-23 are currently pending and have been examined. Applicant’s IDS have been considered. The claim to foreign priority is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit” that receives/configures/manages/which/changes/sets/outputs/for/searches/performs/generates/extracts, in at least one of claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 12 is objected to because of the following informalities:  In claim 12, line 5, “UI” is not defined and must be clearly represented in the claims, at least during the introduction of the term, such as “user interface (UI)”, and then the term subsequently may be presented UI (all other claims, which are not dependent upon claim 11, that contain UI, must be similarly represented.  Appropriate correction is required. 
Claims 22 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. More specifically, "a computer program stored in a computer-readable medium” and “A compuer-readable recording medium” is deemed non-statutory, wherein a transitory, propagating signal is not a process, machine, manufacture or composition of matter, and thus cannot be patentable subject matter. 
 The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. $ I01 by adding the limitation "non-transitory" to the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 14-16 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zuta et al. (Zuta, US 2009/0063427).
As per claim 1, Zuta teaches an apparatus for drafting a patent document, the apparatus comprising: 
a case management unit that receives through an input and output interface, and manages information of a case generated in order to draft a translation obtained by translating one patent document drafted in a second language into a first language (paragraphs [0842- 0844, 1092-1096]-his structured file, and all required Patent Parts, drafting requirements and identification of elements, parts, etc. defining the file for creation and drafting, Fig. 9); 
a screen configuration unit that configures, as a screen for drafting the translation, and provides to a user through the input and output interface a translation drafting screen including a plurality of translation-unit units for translating a sentence, a paragraph, or a minimum translation unit in which a sentence and a paragraph are mixed (ibid-paragraphs [1371-1377, 1386]-his editor and screen for drafting the translation, input/output, and corresponding translation window); 
an original data management unit that receives from a user and manages original data of the patent document drafted in the second language (ibid-his original disclosure documents and corresponding files, managed/modifiable); 
an element management unit that manages information of an element including a name of an element in a second language and a first language translation for the name of the element, the element constituting an invention as a specific object that can be included in the translation for the original data, is dependent on the case, and can be described in a text (ibid-see also paragraphs [0379-0389], as his list of elements, constituting an invention,  each with corresponding descriptions available in a text, and corresponding translations thereof); 
a text input component management unit that manages a translation drafting text input component which is a text input component provided to the translation-unit unit, and capable of inputting a translation for an original data display region in which original data as the translation unit generated by the original data management unit is displayed (ibid-see above input/output discussion, editor for inputting text and drafting of the patent, and the editor comprising input text, and corresponding output translation text, thus as the translation-unit, his output in the corresponding display region of original text, see also, paragraphs [1359-1366]); and 
an element display change unit which allows both original data of a second language and translation data of a first language to be displayed in the original data display region by changing element display managed by the element management unit and included in the original data of the original data display region into translation indication managed by the element management unit (ibid-his replaced elements, changing the original display language from a second to a first language). 
As per claim 2, Zuta teaches the apparatus of claim 1, wherein the screen configuration unit provides a translation display change UI for changing a display of original data included in the translation-unit unit, and wherein according to an operation of the translation display change UI, the element display change unit changes the element display into the translation indication, or changes the translation indication into the element display (ibid-paragraphs [1359-1366]-his original display data, and corresponding translation to change the UI, see above editor discussion, and all corresponding displayed original patent data structured information, as translated). 
As per claim 4, Zuta teaches the apparatus of claim 1, wherein the element display change unit outputs so that the element display is changed into original-translation simultaneous indication in which a name of an element and corresponding translation are output together (ibid-Zuta-see also Figs. 9, 10, paragraph [1386]-all application, relevant parts, including the element names and corresponding translations displayed, output together). 
As per claim 5, Zuta teaches the apparatus of claim 1, further comprising: an element extraction unit that extracts an element, which can be managed by the element management unit, from original data inputted through the original data management unit, wherein the element extraction unit transmits a string corresponding to a name of an element extracted from the original data and a corresponding reference numeral string to the element management unit, and wherein the element management unit stores, as information of the element, and manages a name string of a received element and a corresponding reference numeral string (paragraphs [0468-0486, 0717-0721, 0735]-his extraction of features, and components with their numbering, thus corresponding elements with their name string and reference numerical identifier, for finding elements describing components, gathered in a matrix or table). 
As per claim 6, Zuta teaches the apparatus of claim 5, further comprising: a database including at least one of a first translation storage unit for storing translation data inputted as a translation for the original data included in the case being translated, a second translation storage unit for storing translation data of another patent document, and a translation vocabulary storage unit (paragraphs [0589, 0832, 0845, 1470-1473], Fig. 15, his patent translations, multiple languages, translation tables, the stored original patent and translations retrievable for comparison); and 
a machine translation provision unit that performs and provides machine translation of original data of a second language into a first language (ibid-see above translation discussion, see also paragraph [2102]), wherein the element extraction unit searches the database for a translation corresponding to the name of the extracted element, or searches through the machine translation provision unit for a translation corresponding to the name of the extracted element, and transmits it to the element management unit, and wherein the element management unit registers and manages the transmitted translation as information of the element (ibid-see above translation discussion, see also paragraphs [0373-374]-standard translation vocabularies as applied to the elements, extracted from the vocabularies or translation tables, and the registration of multi-language global patenting vocabulary). 
As per claim 14, Zuta teaches the apparatus of claim 1, further comprising: a machine translation provision unit that performs and provides machine translation of original data of a second language into a first language, wherein the machine translation provision unit performs machine translation by using the data in the original data display region in which the element display is changed into the translation indication, and in which the original data of the second language and the translation data of the first language are included, as original data on which machine translation is performed, and displays the machine translation on the translation drafting screen (ibid-see paragraphs [1366-1386]-his translation of the original data into a second language, replacement of the original data into the second language, and displaying the translation in the editor screen). 
As per claim 15, Zuta teaches the apparatus of claim 14, wherein the screen configuration unit provides a machine translation region which displays machine translation results inside the translation-unit unit or adjacent to the translation-unit unit (ibid-see Zuta editor, translation discussion, replacement or side-by-side translation output), wherein the machine translation region is provided with a machine translation request text input component in which the original data on which the machine translation is performed can be edited (ibid-see editor and translation discussion, paragraphs [1366-1386]), and a machine translation result text input component in which machine translated result data can be edited, and wherein the machine translation provision unit performs machine translation by using text inputted in the machine translation request text input component as original data (ibid-see editor discussion, and corresponding input text, and translation thereof). 
As per claim 16, Zuta teaches the apparatus of claim 14, wherein the translation drafting screen is provided with a machine translation result text input component to which a machine translation result is inputted (ibid-see his editor, and corresponding patent drafting screen, via the editor, and translation screen, and translation thereof), and a machine translation result insertion UI that transmits data of the machine translation result text input component to the translation drafting text input component (ibid-the results of the translation transmitted to the screen and output during the drafting process). 
As per claim 20, Zuta teaches the apparatus of claim 1, further comprising: a download file generation unit that integrates contents of the plurality of translation drafting text input components provided to the plurality of translation-unit units, and provides a downloadable file to the user (ibid-see above translation drafting, editor and corresponding text elements provided into the editor, Fig. 9, drafting new application using the terms definitions and corresponding downloaded vocabulary files, paragraphs [0672-0676, 0843, 1093-1099]-see his drafting using the files retrieved).
As per claim 21, claim 21 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the apparatus is deemed to embody the method, such that Zuta teaches a method for drafting a patent document using an apparatus for drafting a patent document that provides a screen for translating a patent document configured by a screen configuration unit to a user through an input and output interface, the method comprising: 
receiving, through the input and output interface by a case management unit, information of a case generated in order to draft a translation obtained by translating one patent document drafted in a second language into a first language (ibid-see claim 1, corresponding and similar limitation); 
receiving from a user and managing, by an original data management unit, original data of the patent document drafted in the second language (ibid); 
receiving, through an element management unit from the user, a registration, deletion, or modification instruction of information of an element including a name of an element in a second language and a first language translation for the name of the element, the name of the element constituting an invention as a specific object that can be included in a translation for the original data, is dependent on the case, and can be described in a text, and storing, deleting, or modifying the element information in an element information storage unit according to the instruction (ibid-see claim 1, element discussion, paragraphs [0330, 1365-1386]-his editor, deletion, development of the vocabulary, Figs. 9 and 10, the adding/registration of the elements, corresponding translations); 
configuring, as a screen for preparing the translation, and providing, by the screen configuration unit, to a user through the input and output interface a translation drafting screen including a plurality of translation-unit units for translating a sentence, a paragraph, or a minimum translation unit in which a sentence and a paragraph are mixed (ibid-see claim 1, corresponding and similar limitation); 
receiving, by a text input component management unit, translation data through a translation drafting text input component, which is a text input component provided to the translation-unit unit, so that a translation for an original data display region in which an original data as the translation unit generated by the original data management unit is displayed can be inputted (ibid, paragraphs [1365-1386]); and 
allowing, by an element display change unit, both original text data of a second language and translation data of a first language to be displayed in the original data display region by changing element display managed by the element management unit included in original data of the original data display region into translation indication managed by the element management unit (ibid). 
As per claim 22, claim 22 sets forth limitations similar to claim 21 and is thus rejected under similar reasons and rationale, wherein Zuta further teaches a computer-readable recording medium having a computer program stored thereon, wherein the computer program comprises instructions for causing a processor to perform the method for drafting a patent document according to claim 21 (ibid-paragraphs [1151-1598]-his memory, software, machine readable form processed and implemented by computer). 
As per claim 23, claim 23 sets forth limitations similar to claim 21 and is thus rejected under similar reasons and rationale, wherein Zuta further teaches a computer program stored in a computer-readable recording medium, the computer program comprising: instructions for performing the method for drafting a patent document according to claim 21 by being coupled to an apparatus including one or more memory storing command and one or more processor executing the command stored in the memory (ibid-paragraphs [1151-1598]-his memory, software, machine readable form processed and implemented by computer, hardware/apparatus, coding and execution thereof).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zuta as applied to claim 1 above, and further in view of Lin (US 2006/0136824).
As per claim 3, Zuta teaches the apparatus of claim 2, but lacks explicitly teaching that which Lin teaches wherein the text input component management unit sets and displays a form of the translation indication differently from another text of the translation drafting text input component (paragraph [0031, 0027]-his translation indication displayed in different colors, from an original text of the translation drafting text). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Zuta and Lin to combine the prior art element of translating a patent document as taught by Zuta with displaying the translation differently as taught by Lin as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be allowing a translator to conveniently and effectively translation and review the translation (ibid-Lin).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zuta as applied to claim 1 above, and further in view of Lipsey (US 2011/0035364). 
As per claim 17, Zuta teaches the apparatus of claim 16, but lacks the apparatus further comprising, that which Lipsey teaches : an auto-complete list generation unit that generates an auto-complete data set including an element item generated based on the information of the element managed by the element management unit (paragraphs [0044, 0062-0065]-all key terms, elements, extracted and indexed, each key term providing data for auto-completion of the searched term entered into patent drafting screen, Figs. 1 and 3), and that generates an auto-complete list by extracting an element item corresponding to a search term from the auto-complete data set (ibid), wherein according to operation of the machine translation result insertion UI, the text input component management unit replaces data corresponding to the element item among data of the machine translation result text input component with the element item, and outputs the resultant data to the translation drafting text input component (ibid-Lipsey, the element item is auto-completed and placed in the draft of the patent, wherein Zuta provides the translation of the original language patent draft). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Zuta and Lipsey to combine the prior art element of translation editor and screens as taught by Zuta with an auto-complete function as taught by Lipsey as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be allowing a user to draft a patent, wherein the elements in the drafting section are auto-completed, the source or target language is being views (ibid-Lipsey, see also editor and translation discussion Zuta).
 As per claim 18, Zuta teaches the apparatus of claim apparatus of claim 1, but lacks teaching that which Lipsey teaches wherein the text input component management unit extracts, as an auto-complete keyword, some of the text inputted to the translation drafting text input component according to a user input through the input and output interface (paragraphs [0044, 0062-0065]-all key terms, elements, extracted and indexed, each key term providing data for auto-completion of the searched term entered into patent drafting screen, Figs. 1 and 3), and then replaces the extracted auto-complete keyword with an element item (ibid-Lipsey, his extracted auto-complete keyword and corresponding element item) including a translation generated based on the information of the element managed by the element management unit and corresponding to the auto-complete keyword, and outputs the element item to the translation drafting text input component (see Zuta, for replacement of text in second language to translated first language in claim 1, as applied to the auto-completed text of Lipsey).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Zuta and Lipsey to combine the prior art element of translation editor and screens as taught by Zuta with an auto-complete function as taught by Lipsey as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be allowing a user to draft a patent, wherein the elements in the drafting section are auto-completed, the source or target language is being views (ibid-Lipsey, see also editor and translation discussion Zuta).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zuta as applied to claim 1 above, and further in view of D’Agostini (US 2008/0288240).
As per claim 19, Zuta teaches the apparatus of claim 1, wherein the translation unit is a sentence, wherein a page including at least one of the translation-unit units corresponding to one paragraph is provided on the translation drafting screen (ibid-paragraphs [1366-1386]-his screen display and translation thereof), and lacks teaching that which D’Agostini teaches wherein the translation drafting screen is provided with a page movement UI for moving a paragraph separated in a page unit (paragraphs [0074, 0075]-as his UI and corresponding scrolling fields for moving a paragraph separated in a page unit, per field).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Zuta and D’Agostini to combine the prior art element of translation editor and screens as taught by Zuta with page movement for the paragraphs as taught by D’Agostini as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be allowing a user to scroll through a paragraph as the source or target language is being views (ibid-D’Agostini).
Allowable Subject Matter
Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
8/11/2022
lms